Citation Nr: 0529550	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  02-05 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The veteran served on active duty from September 1942 to 
February 1946.  

This matter originally came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating action of 
August 2001, by the Waco, Texas Regional Office (RO), which 
denied service connection for bilateral hearing loss.  The 
veteran perfected a timely appeal of that decision.  In March 
2002, the veteran presented testimony at a hearing before a 
Decision Review Officer (DRO) at the RO.  A transcript of 
that hearing is of record.  By a decision issued in March 
2003, the Board denied the claim for service connection for 
bilateral hearing loss.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  

In an April 2004 Joint Motion for Remand of BVA Decision on 
Appeal (Joint Motion), the parties asked that the Board's 
March 2003 decision be vacated and the matter be remanded to 
the Board for readjudication and disposition consistent with 
the Joint Motion.  On April 14, 2004, the Court granted the 
Joint Motion and vacated the March 2003 decision, remanding 
the case to the Board for readjudication and disposition 
consistent with that motion.  

In June 2004, the Board remanded the case to the RO for 
additional development consistent with the Joint Motion.  
Following the requested development, a supplemental statement 
of the case (SSOC) was issued in April 2005.  The case is now 
before the Board for further appellate consideration.  

In an April 2003 statement, the veteran appears to have 
raised the issue of entitlement to an increased rating for a 
bilateral foot disorder.  This issue has been neither 
procedurally prepared nor certified for appellate review and 
the Board is referring it to the RO for initial consideration 
and appropriate adjudicative action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).  



FINDINGS OF FACT

1.  Competent evidence of a nexus between the current 
diagnosis of bilateral hearing loss and service, to include 
manifestations of sensorineural hearing loss to a compensable 
degree within one year following the veteran's discharge from 
service, is not of record.  

2.  The preponderance of the evidence is against a finding of 
a nexus between the current diagnosis of bilateral hearing 
loss and service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in 
active service, and an organic disease of the nervous system 
may not be presumed to have been incurred or aggravated in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in March 2001 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
recertification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  Another letter was issued in August 2004.  
Those letters informed the veteran of the evidence required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  The veteran was also asked to 
submit evidence and/or information in his possession to the 
AOJ.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c), (d).  Here, the Board finds that there has been 
substantial compliance with the assistance provisions of the 
new legislation in regard to the claim of entitlement to 
service connection for hearing loss.  The record contains the 
veteran's separation qualification records, private treatment 
records, and VA examination reports.  The Board recognizes 
that the veteran's complete service medical records are not 
on file.  The RO has made several attempts to obtain the 
veteran's complete service medical records from the 
appropriate sources.  However, the RO has been continually 
informed that there are no additional service medical records 
available.  The Board recognizes that when crucial 
Government-held evidence, such as service medical records, is 
destroyed or otherwise unavailable, the Government has a 
heightened duty to assist and to resolve reasonable doubt in 
the claimant's favor.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991).  

Efforts were made by the RO to obtain the veteran's service 
medical records and certification of their unavailability was 
received from the National Personnel Records Center.  The 
Board points out, in the August 2004 letter, the RO requested 
that the veteran furnish any service medical records in his 
possession or any other documentation that he had hearing 
loss during service, but he has not provided any such 
records.  Accordingly, another attempt to procure the service 
medical records or other relevant evidence is not necessary.  


II.  Factual background.

A separation qualification record described the veteran's 
duties while in service.  The record showed in a "summary of 
military occupations" that the veteran periodically examined 
aerial machine guns and other aircraft armament and equipment 
such as aerial cannon, bomb racks, bomb release mechanisms, 
gun mounts, gun turrets, and pyrotechnics for cleanliness and 
proper functioning.  The record also showed that the veteran 
installed armament and equipment and checked their 
completeness prior to missions, that he removed and replaced 
aircraft armament to be serviced or repaired, and that he 
inspected, disassembled, cleaned, repaired, assembled and 
made parts replacement to such weapons as 50 and 30 caliber 
machine guns, 20 and 37 mm cannon, rifles, carbines, and 
pistols.  The separation qualification record also described 
the veteran's occupation prior to entering the service as a 
pipe fitter for a shipbuilding company, where he connected 
and laid a main pipe from engine and boilers to other parts 
of the ship.  The record indicated that in this occupation 
the veteran did some welding at connections using an electric 
arc welding machine.  

The veteran's claim for service connection for hearing loss 
(VA Form 21-526) was received in October 1999.  Submitted in 
support of his claim was a private treatment report, dated in 
October 1979, indicating that the veteran stated that he had 
noticed a gradual loss of hearing since 1970.   The audiogram 
report showed the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
25
70
65
LEFT
5
10
55
70
70

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 88 in the left ear.  The 
examiner reported a diagnosis of high frequency hearing loss 
in both ears with possible acoustic trauma or noise induced.  

Also submitted in support of the veteran's claim was a 
December 1998 private audiometric test report, which 
reflected the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
25
60
-
65
LEFT
40
65
80
-
70

The report indicated that hearing loss was first suspected in 
1992, and that the impairment was progressive but not 
hereditary.  

Of record is a medical statement from Dr. Ronald P. Nelson, 
dated in October 1999, indicating that the veteran first 
presented to his office in July 1998 with a complaint of 
hearing difficulties.  Dr. Nelson noted that audiometric exam 
results had indicated a bilateral sensorineural hearing loss 
ranging between moderate and severe.  The physician also 
stated that the veteran had experienced word discrimination 
difficulty most noticeably in the left ear.  

In an October 1999 statement accompanying his claim for 
service connection for bilateral hearing loss, the veteran 
indicated that while serving on active duty, in 1944, he was 
subjected to loud noises from aircraft and machine guns.  The 
veteran related that he was never issued ear protection.  He 
stated that his hearing became worse over the years and that 
he had to depend on hearing aids but the aids did not solve 
his problem.  The veteran indicated that he was unaware that 
he could have applied for any type of benefit from the Army 
until recently.  

In a February 2001 VA examination report, the examiner 
indicated that the veteran stated that he had had noise 
exposure during service and that he has had hearing loss 
subsequent to his discharge.  The examiner also noted that 
the veteran stated that over the past several years the 
hearing loss has gotten progressively worse, especially on 
the left side, and that he had worked in construction and 
around heavy machinery for a number of years subsequent to 
being released from active duty.  The audiogram showed the 
following results:




HERTZ



500
1000
2000
3000
4000
RIGHT

55
65
75
75
LEFT

65
75
70
80

The speech recognition score for both ears was 80 percent.  
The examiner stated that the audiogram report revealed a mild 
to severe predominately high frequency sensorineural hearing 
loss on the right side and a severe to profound sensorineural 
hearing loss on the left side with significant asymmetry 
present on the left side.  The examiner added that a review 
of the veteran's claims file failed to reveal anything to 
substantiate a service-connected hearing loss.  The examiner 
entered a diagnosis of bilateral sensorineural hearing loss, 
with the right side being very compatible with the veteran's 
age, and with the left side showing a significant asymmetry 
that the examiner seriously doubted was service-connected.  
The examiner ordered an MRI scan of the internal auditory 
canals with contrast to rule out left sided acoustic neuroma, 
which, if found, would not be service-connected.  

In a March 2001 statement, the veteran indicated that in 1942 
while in aircraft armored school he was exposed to loud 
machinery including machine guns and cannons, and that after 
completion of aircraft armored school he was assigned to work 
with aircraft with P 38 engines for 3 years.  He stated that 
then he went overseas where he worked around the loud noise 
of B29 engines, and was never issued ear protection. He 
stated that since that period of time he has had problems 
with his hearing, which has progressively worsened, and that 
a major cause of his hearing loss was the excessive noise he 
was exposed to in service.  

At his personal hearing in March 2002, the veteran testified 
that, during service, he had to stay in a hut while a 50 
caliber machine gun shot 30 to 50 rounds of ammunition from 
inside the hut, and it was 3 hours after this before he could 
hear again.  The veteran indicated that, when he was training 
pilots, he had to load the cannon and the machine gun on the 
planes, and that there was a minimum of 148 planes in every 
outfit to which he was attached.  He stated that the planes 
were continually taking off or landing, and thus the noise 
from the engines was constant for 10 hours a day, 7 days a 
week.  He stated that once he was overseas, he worked with 
planes with four-engines, which increased the noise to which 
he was exposed.  He stated that after service he worked in a 
factory where there was a normal amount of noise, and that he 
worked in a coal mine after that doing maintenance work on 
the equipment.  He said that he first went to have a hearing 
test in 1970 because he couldn't hear his fellow workers well 
enough to do his job.  The veteran clarified that even though 
the examiner stated on the February 2001 VA examination 
report that the veteran had worked around heavy equipment, in 
reality the veteran did not work around heavy equipment.  The 
veteran testified that he actually began to notice a problem 
with his hearing in the early 1950's.  The veteran's wife 
added that the veteran did not have ear protection while in 
the service.  The veteran's representative expressed concern 
that the examiner in the February 2001 VA examination report 
did not have anything to base his opinion on when the 
examiner stated that the claims folder failed to reveal 
anything to substantiate a service-connected hearing loss.  

In a March 2002 statement, the veteran indicated that part of 
his training in the military included a demonstration of run- 
away-machine guns inside an enclosed tunnel with no ear 
protection.  He stated that 30 to 50 rounds of ammunition 
were fired continuously, that he was standing within 8 to 10 
feet of the machine guns, and that there was ringing and 
roaring in his ears for 2 hours afterwards.  He also stated 
that one of his duties was to take officers to the firing 
range to practice side arms, and that he had no ear 
protection.  He stated that he was subjected to the noise of 
several plane engines at a time almost continually 8 to 10 
hours a day without ear protection for 3 years.  He stated 
that when he was overseas, the noise was increased because he 
worked with 4-engine planes instead of 2-engine planes.  He 
stated that when he was discharged he was not given a 
physical.  He stated that in 1972, approximately 26 years 
after he was discharged, he finally sought treatment for his 
gradually progressing hearing loss.  The veteran indicated 
that the examiner stated that he had high frequency hearing 
loss caused by excess noise from the past.  

In an April 2002 statement, the veteran indicated that he was 
discharged without being given a physical and that it was not 
his fault that his records were lost or destroyed.  He 
indicated that he did not know how he could prove that his 
hearing loss was incurred in service, but that he felt that 
working with air craft 10 to 14 hours a day in the military 
without ear protection caused his hearing loss.  He stated 
that he should have sought treatment sooner, but he didn't 
because the onset of hearing loss was gradual.  

On his VA Form 9 dated May 2002, the veteran requested VA to 
refer to his service record which established that he was an 
aircraft armorer in the Asiatic-Pacific Theater in World War 
II.  The veteran stated that he had submitted pictures of 
restored World War II aircraft which identically represented 
the acoustic environment in which the veteran served.  The 
veteran stated that for VA to hold that he was not exposed to 
significant damaging acoustic trauma during service was 
obviously incorrect, and that such trauma would have 
adversely affected anyone's hearing, regardless of whether or 
not the examining audiologist agreed.  The veteran stated 
that he had to extensively test these weapons after 
adjustments and repairs were made because the weapons were 
being used constantly in air combat operations.  The veteran 
requested that VA resolve reasonable doubt in his favor 
regarding the issue of service connection for bilateral 
hearing loss.  

In an April 2003 statement, the veteran maintained that he 
developed a bilateral hearing loss as a result of his 
military service.  The veteran indicated that he trained 
fighter pilots; he stated that he spent approximately 10,000 
hours listening to 4 to 16 engines at a time.  The veteran 
also noted that they were not issued any type of ear 
protection.  The veteran argued that he was certain that his 
hearing loss developed as a result of his exposure to 
aircraft noises in service.  


III.  Legal analysis.

Under the law, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303(a) (2005).  
In addition, certain chronic diseases, including 
sensorineural hearing loss (organic disease of the nervous 
system), may be presumed to have been incurred during service 
if the disorder becomes manifest to a compensable degree 
within one year of separation from qualifying service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.307, 3.309 (2005).  

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  The United States Court of Appeals 
for Veterans Claims (Court) has held that post-service 
evidence may suffice to demonstrate that a veteran had a 
chronic disease in service, i.e., that such evidence need not 
be contemporaneous with the time period to which it refers.  
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Such evidence 
must be medical unless it relates to a condition as to which 
lay observation is competent.  Lay testimony is competent 
only when it regards symptoms of an injury or illness and 
only so long as it remains centered upon matters within the 
knowledge and personal observations of the witness.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995); Horowitz v. Brown, 5 
Vet. App. 217, 221-222 (1993).  Thus, for example, lay 
testimony is competent to show that an individual had 
difficulty breathing, see Layno, 6 Vet. App. at 471, or 
suffered from flat feet, see Falzone, supra.  However, when a 
medical condition is not readily observable and is not 
centered upon matters within the knowledge and observation of 
the witness, lay testimony as to its existence is not 
competent, and medical evidence is then required.  See 
Savage, supra (medical evidence required to find nexus 
between back condition and arthritis).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

For the purposes of applying the law administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).  

As a preliminary matter, the Board notes that although the 
veteran received an American Theater Campaign Medal, an 
Asiatic-Pacific Campaign Medal, and a Victory Ribbon, he does 
not allege that his hearing loss began in combat, and, 
therefore, 38 U.S.C.A. § 1154(b), pertaining to proof of 
service incurrence or aggravation of a disease or injury in 
the case of a veteran who engaged in combat with the enemy, 
is not for application.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for bilateral hearing loss 
disability.  

The current medical evidence demonstrates the presence of 
bilateral hearing impairment sufficient to constitute a 
disability for VA benefits purposes; see 38 C.F.R. § 3.385 
(2005).  Significantly, the report of the March 2001 VA 
audiological examination shows hearing thresholds of at least 
26 decibels in at least three of the frequencies of 500, 
1000, 2000, 3000, and 4000 hertz for each ear; the report 
notes diagnoses of essentially mild to severe sensorineural 
hearing loss in the right ear, and severe to profound 
sensorineural hearing loss in the left ear.  The Board 
accordingly finds that Hickson element (1), manifestation of 
a current disability, is satisfied.  

With respect to the second Hickson element, in-service 
disease or injury, as noted above, the veteran's service 
medical records are unavailable, and were possibly destroyed 
in July 1973; thus, there is no in-service evidence of 
hearing problems or injury.  The Board is obligated to take 
this into consideration.  See O'Hare, supra.  The case law 
does not, however, lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  

Even if the service medical records were available, this 
would not change the facts.  The veteran has indicated that 
he did not receive medical attention for hearing or ear 
problems during service.  In fact, during his personal 
hearing in March 2002, the veteran indicated that he began to 
notice a problem with his hearing in the early 1950's, 
several years following his discharge from service in 1946.  
He also noted that he first sought treatment for his hearing 
problem in 1970; he stated that it had reached the point that 
he couldn't hear what was going on well enough to function at 
work.  It is also noteworthy that, during a private 
audiometric test in December 1998, the veteran reported that 
he first suspected hearing loss in 1992.  

The Board recognizes that the veteran has alleged that his 
hearing problems were related to in-service noise exposure.  
Implicit in the veteran's presentation is the contention that 
he sustained acoustic trauma in service.  While the veteran 
is competent to present information as to his experiences, 
such as being exposed to loud noises during service, he is 
not competent to render an opinion as to medical matters.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  These statements 
offered by the veteran in support of his claim amount to 
speculation and are not competent medical evidence.  

The Board additionally observes that there is no evidence 
that hearing loss was present during the one year presumptive 
period after service.  See 38 C.F.R. § 3.309(a).  Indeed, 
bilateral hearing loss was evidently first diagnosed in 1979, 
many decades after the veteran left military service.  

A private physician, in October 1979, reported a diagnosis of 
high frequency hearing loss in both ears with possible 
acoustic trauma or noise exposure.  However, the document 
does not establish the date of the possible noise exposure or 
acoustic trauma.  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, or based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  In light of the absence of discussion of 
the evidence other than the veteran's self-reported history, 
the Board finds this examiner's opinion to be of low 
probative value.  In addition, the physician did not explain 
the 33 year gap between the veteran's military service and 
the identification of hearing loss.  This statement, 
accordingly, is not very probative as to the question of 
either in-service injury or medical nexus.  

To the contrary, the competent medical opinion of record 
dissociates the veteran's service as the etiology for 
incurrence or aggravation of his bilateral hearing loss.  
Significantly, following his VA examination in March 2001, 
the VA medical examiner stated that review of the file failed 
to reveal anything that would substantiate a service-
connected hearing loss.  

Absent competent evidence creating a link of hearing loss 
disability to service, the veteran's claim for service 
connection for bilateral hearing loss disability cannot be 
granted.  Again, there is a thirty-three year gap in time 
between the veteran's discharge from service and the first 
objective evidence of a hearing loss disability.  The 
veteran's statements for treatment purposes place the onset 
of hearing loss years post service and there is no competent 
evidence linking the remote onset to an in-service event.  
Rather, the only competent opinion directly addressing the 
origin of the disability is a negative opinion.  Accordingly, 
for the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss disability.  
See Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.  



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


